UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2012(Unaudited) DWS World Dividend Fund Shares Value ($) Common Stocks 99.4% Australia 4.6% Metcash Ltd. Woodside Petroleum Ltd. WorleyParsons Ltd. (Cost $14,318,483) Belgium 1.4% Belgacom SA(Cost $4,525,642) Bermuda 3.2% PartnerRe Ltd. (a) (Cost $8,231,206) Canada 14.5% Bank of Nova Scotia (b) Canadian National Railway Co. (b) Canadian Natural Resources Ltd. Enbridge, Inc. (b) Franco-Nevada Corp. Telus Corp. Toronto-Dominion Bank (b) TransCanada Corp. (b) (Cost $36,423,729) Finland 2.7% Fortum Oyj Sampo Oyj "A" (Cost $8,739,235) France 3.9% Air Liquide SA Sanofi (Cost $9,507,902) Germany 4.7% Rhoen-Klinikum AG Wincor Nixdorf AG (b) (Cost $15,733,497) Japan 2.1% NTT DoCoMo, Inc.(Cost $5,868,594) Korea 1.1% SK Telecom Co., Ltd. (ADR)(Cost $4,094,197) Netherlands 5.5% Koninklijke (Royal) KPN NV (b) Koninklijke Philips Electronics NV Unilever NV (CVA) Wolters Kluwer NV (Cost $17,721,701) Poland 1.5% Powszechny Zaklad Ubezpieczen SA (b) (Cost $3,803,117) Singapore 1.0% Singapore Post Ltd. (b) (Cost $3,051,369) Switzerland 7.8% Nestle SA (Registered) Novartis AG (Registered) Roche Holding AG (Genusschein) Transocean Ltd. (a) (Cost $21,295,045) Taiwan 2.8% Chunghwa Telecom Co., Ltd. (ADR) Taiwan Semiconductor Manufacturing Co., Ltd. (ADR) (Cost $6,890,337) United Kingdom 11.9% BAE Systems PLC British American Tobacco PLC Imperial Tobacco Group PLC National Grid PLC Pearson PLC (b) Smiths Group PLC Vodafone Group PLC (Cost $28,998,166) United States 30.7% Air Products & Chemicals, Inc. Altria Group, Inc. AT&T, Inc. Automatic Data Processing, Inc. ConocoPhillips Diebold, Inc. Exelon Corp. FirstEnergy Corp. Genuine Parts Co. Intel Corp. PepsiCo, Inc. Phillips 66 Procter & Gamble Co. Sealed Air Corp. Sonoco Products Co. UGI Corp. VF Corp. (Cost $79,262,458) Total Common Stocks (Cost $268,464,678) Securities Lending Collateral 11.5% Daily Assets Fund Institutional, 0.25% (c) (d) (Cost $33,552,170) Cash Equivalents 0.1% Central Cash Management Fund, 0.14% (c) (Cost $255,348) % of Net Assets Value ($) Total Investment Portfolio (Cost $302,272,196) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $303,426,348.At July 31, 2012, net unrealized appreciation for all securities based on tax cost was $20,082,608.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $35,715,390 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $15,632,782. (a) Listed on the New York Stock Exchange. (b) All or a portion of these securities were on loan. The value of all securities loaned at July 31, 2012 amounted to $31,846,598, which is 10.9% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen At July 31, 2012 the DWS World Dividend Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Consumer Staples 18.6 % Energy 14.3 % Telecommunication Services 10.6 % Financials 9.5 % Health Care 9.4 % Information Technology 9.2 % Materials 8.0 % Industrials 7.7 % Utilities 6.8 % Consumer Discretionary 5.9 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
